REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Little et al. (US 6204846 A1) generally discloses the aspect of causing display of a graphical user interface at a client device, the graphical user interface comprising a presentation of an axis intersected by a slider, the axis representing a range of values, and the slider being displayed at a first location along the axis, the first location of the slider selecting a first  value from the range of  values detecting an initiation of a movement of the slider away from the first location along the axis in the graphical user interface; responsive to the initiation of the movement of the slider, presenting a first quantitative value that indicates a first quantity of a set of data objects that correspond with the first  value of the parameter defined by the first location of the slider along the axis, detecting a conclusion of the movement of the slider from the first location to a second location along the axis in the graphical user interface, the second location of the slider defining a second  value from the range of  values; and responsive to the conclusion of the movement of the slider, presenting a second quantitative value that indicates a second quantity of the set of data objects that correspond with the second value from the range of  value, and in view of Khoe et al. (US 6204846 B1) further teaches using slider to select temporal value and display the selected temporal value. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
 comprise an attribute that falls within a range that corresponds with the  first location of the slider along the axis, responsive to the conclusion of the movement of the slider, presenting a second quantitative value that indicates a second quantity of the set of data objects that  comprise the attribute that falls within a range that corresponds with the second location of the slider along the axis
The primary reference while teach the aspect of display e a positional value for each item, it does not teach the aspect wherein the quantities values are based an attribute that falls within the range. So it only display the range itself, but the range is not related to any attribute value which the application teaches. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DI XIAO/Primary Examiner, Art Unit 2179